O’NIELL, J.
The defendants, relators, were convicted of gambling within four miles of the Winnfield High School, and were sentenced to serve 60 days’ imprisonment in the parish jail, subject to work on the public roads. The offense is denounced by Act No. 123'of 1908.
The defendants contend that the statute, being a special or local law, violates the provision of article 48 of the Constitution that the General Assembly shall not pass any local or special law concerning any civil or criminal actions; and they contend that the statute is unconstitutional for the further reason that it does not contain the recital *59that the notice of the intention to apply to the Legislature to enact the law was published, as required by article 50 of the Constitution.
We find no merit whatever in the contention that this local law violates that provision of article 48 of the Constitution that the General Assembly shall not pass any local or special law concerning any civil or criminal actions. That provision of the Constitution means merely that the Legislature shall not pass a local or special law affecting any particular lawsuit, or regulating the trial of lawsuits, civil or criminal, in any particular locality.
Article 50 of the Constitution provides that notice of the intention to apply to the Legislature for the adoption of a local or special law, on any subject not forbidden by article 48 of the Constitution, shall be published in the locality where the matter or thing to be affected by the law is situated; that the evidence that such notice was published' shall be exhibited in the General Assembly before the act shall be passed; and that every such act shall contain a recital that such notice has been given. There is no recital in the body of the Act No. 123 of 1908 that notice of the intention to apply for the passage of the act was given. But the recital appears, as a preamble, in the title of the act, viz.;
“Due notice of intention to apxfiy for the passage of this act having been published as required by article 50 of the Constitution.”
The title of an act of the Legislature is an essential part of the act. Hence a preamble or recital in the title of a statute is contained in the act. Whether the body of an act would be a more appropriate place than the title for the recital required by article 50 of the Constitution is a question with which we are not concerned. It cannot be said that the recital contained in the title of the statute is not contained in the act. Hence the statute conforms with the requirements of article 50 of the Constitution.
The relief prayed for by the relators is denied.